MEMORANDUM **
Alfredo Vidrio-Osuna, a federal prisoner and native of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s decision denying his motion to reopen removal proceedings as untimely and for failure to raise new evidence. We have jurisdiction under 8 U.S.C. § 1252. We review denial of a motion to reopen for abuse of discretion, Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002), and deny the petition.
Our decision in Perdomo-Padilla v. Ashcroft, 333 F.3d 964, 965 (9th Cir.2003), forecloses Vidrio-Osuna’s contention that he is a national of the United States not subject to removal because he has indicated his complete allegiance to the United States by filing an application for naturalization.
Vidrio-Osuna’s remaining contentions also lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.